Title: To James Madison from Nathanael Greene, 1 April 1781
From: Greene, Nathanael
To: Madison, James



Sir
Head Quarters. confluence of Deep &Haw Rivers. April 1st. 1781.
I have the honor to acknowledge the receipt, & to thank you, for your Obliging Letter of January 13th.
I am uncertain whether I have not done this before, but am fearfull thro’ the hurry of a variously active Campaign it was put up without being answered, as the Copy cannot now be found. Sh[oul]d I h[ave] neglected to have given it an answer before as I fear is the case my situation must plea[d] my apology.
I am Sir with the most perfect respect Your most Obedient & Humble Servant
Nath Greene
 